Citation Nr: 0529551	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  01-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
fracture on left femur with post traumatic osteoarthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
shortening of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of motion of the left hip.

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had active duty from January 1946 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a careful review of the claims file, the Board finds 
that due process mandates that the claims be remanded.  
Specifically, the veteran contends, in essence, that his 
service-connected disabilities are worse than currently 
evaluated.  He further maintains that he is unable to work 
due to his service-connected disabilities.  Nonetheless, the 
most recent VA examination was undertaken a number of years 
ago.  

In view of the veteran's ongoing complaints, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that a 
current examination is indicated.  

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Make arrangements with a VA medical 
facility for the veteran to be afforded 
appropriate VA examination(s) to 
determine the nature and extent of his 
service-connected left femur, left knee, 
left lower extremity, and left hip 
disabilities.  The claims folder must be 
made available to the examiner(s) in 
conjunction with the examination(s).  Any 
testing deemed necessary should be 
performed.

The examiner(s) should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on 
examination(s) should be noted in the 
report of the evaluation.  The 
examiner(s) should provide appropriate 
ranges of motion, and describe symptoms 
exhibited by the veteran to include any 
muscle spasms, limitation of motion due 
to pain on use, weakness, excess 
fatigability, and/or incoordination.  

In addition, the examiner is requested to 
enter an opinion as to whether the 
veteran's impairment due to left femur, 
left knee, left lower extremity, and left 
hip disabilities is so severe as to 
preclude substantially gainful 
employment.  

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


